ON MOTION FOR WRITTEN OPINION.
The appellant has moved the court to file a written opinion in this cause stating its disposition of the question and giving its reasons therefor. It has been the practice of the court ever since its organization not to write opinions in any cases that come before it of which it had final jurisdiction and were affirmed. This rule was adopted to facilitate the dispatch of business and has rarely been departed from. Occasionally there are cases which seem to require a relaxation of the rule. Opinions have generally been written in boundary cases on account of their importance. This case however was a fact case and was carefully tried in the court below by able counsel and *Page 226 
the trial judge filed elaborate conclusions of fact and law settling all the questions and their disposition thereof with unusual care and ability and disposed of the case with a clear and definitive judgment. On appeal to this court the case was well briefed and ably presented in oral argument by the same counsel who tried the case below, and upon a careful examination this court approved the conclusions of the learned trial court and affirmed the judgment. No useful purpose could have been subserved by the filing of a written opinion by this court and the time that would have been consumed in the preparation of it was devoted to other cases on an already overburdened docket. This explanation has been made so that counsel may understand that there is no disposition on the part of any member of the court to trifle with causes submitted to the court or to disregard any of the arguments that are usually presented with so much cogency and learning.
Denied.